Title: Tuesday. June 17th.
From: Adams, John
To: 


       Arose before the sun again. This is the last day. What, and who to day? Ebenezer Hayden was altogether new and unexpected. Hollis him self was altogether new and unexpected and John Hayward was altogether new and unexpected. 3 entirely new Clients, all from Captn. Thayers own Parish, and one of whom is himself a Pretender to the Practice, are a considerable Acquisition. I believe, by the Writ and Advice I gave Hayden and the Writt and Advice and the Lecture, concerning Idleness and Petty fogging, given Hollis before Hayward will spread me. Hollis is very near to Beggary and Imprisonment. His oxen are attached, and his Cows, and Pew, and a Number of Writts, and Executions are out against him and not yet extended. He owes more than his Estate can pay I believe. And I told him that by neglecting his own proper Business, and meddling with Law which he did not understand, he had ruined himself. And it is true, for if he had diligently followed his Trade of making shoes and lived prudently he might at this Day have been clear of Debt and worth an handsome Estate. But shomaking I suppose was too mean and diminutive an Occupation for Mr. Thomas Hollis, as Wig making was to Mr. Nat Green, or House Building to Mr. Daniel Willard, and he like them in order to rise in the World procured Deputations from the Sheriff, and after serving long enough in that office to gett a few Copies of common Writts and a most litigious Disposition, left the Sheriff and commenced the Writt Drawer. But poor Hollis is like to be stripped of all he has, if he should escape the Goal, which Daniel Willard was obliged to enter, and if he should not be forced to fly like Nat Green. These sudden Transitions from shomaking, Wigg making and House building, to the Deputy Sheriffwick; and from thence to the Practice of Law, commonly hurry Men rapidly to Destruction to Beggary and Goals. Yet Coll. White has rose the same Way, i.e. by a Deputation from the Sheriff. But White had the Advantage of a liberal Education, and had as Rival no Competitor to oppose him, so that he got quickly sworn. E. Taylor too, was naturally smart, and had been long a sheriff, and had the Patronage and Encouragement of Mr. Trowbridge, who was his Brother in Law. Applin and Ruggles are in a higher Class, men of Genius and great Resolution, to combat the World both by Violence and stratagem.
       Thayer by his own abject slavery to Coll. Pollard got his Affection and he did every Thing to encourage him. Dana has given him great Numbers of Writts to be served on People in this Town, he takes seven shillings for the Writt, and four shillings always, and some times 5 for the service; of this he gives Dana one shilling for his Blank, and reserves 10 or 11 to himself; great Numbers of Writts he has filled himself, and those which he durst not fill he got Niles to fill for 3 shillings so that he takes 3, and four is seven and often times Eight shillings to himself. Thus from Coll. Pollard, from Mr. Dana and Elisha Niles he has got his Estate, as his Legislative Authority, as basely got as Bestia’s from the Throne. A little longer Experience will enable me to trace out the whole system of his Policy and iniquity.
       The office of a sheriff, has Dangers and Temptations around it. Most of them decline, in Morals or Estate or both. Saml. Penniman is one.
      